OPINION OF THE COURT
Per Curiam.
In this proceeding, the Special Referee sustained the one charge of professional misconduct against the respondent. The petitioner moves to confirm the report of the Special Referee and the respondent submits an affirmation in response thereto.
Charge One alleged that the respondent failed to cooperate with the legitimate investigation of the Grievance Committee. By letter dated November 24, 1989, the respondent was requested to submit certain information regarding a complaint filed against him. Although that letter was received by the respondent on or about December 27, 1989, the respondent failed to submit any reply. By letter dated February 14, 1990, the respondent was directed to submit a reply to the previous letter within 10 days. Although that request was received by the respondent’s office on or about February 21, 1990, the respondent again failed to submit a reply. By letter dated March 5, 1990, the respondent was notified of another complaint and was requested to submit a written answer within 10 days. He failed to do so. By letter dated March 26, 1990, the respondent was again directed to submit an answer within 10 days. He again failed to do so.
After reviewing all of the evidence, we are in agreement with the report of the Special Referee sustaining the charge of misconduct. The respondent is guilty of the misconduct outlined above. Accordingly, the petitioner’s motion to confirm the report of the Special Referee is granted.
In determining an appropriate measure of discipline to be imposed, we have taken into consideration the mitigating circumstances advanced by the respondent. Accordingly, the respondent is suspended from the practice of law for a period of one year, retroactive to October 5, 1990, and until the further order of this court.
Mangano, P. J., Thompson, Bracken, Kunzeman and CoPERTINO, JJ., concur.
Ordered that the petitioner’s motion to confirm the report of the Special Referee is granted; and it is further,
Ordered that the respondent Edward J. Tighe is suspended from the practice of law for a period of one year, retroactive to October 5, 1990, and continuing until the further order of *118this court, with leave to the respondent to apply for reinstatement after the expiration of that period of one year upon furnishing satisfactory proof (a) that during that period he refrained from practicing or attempting to practice law, (b) that he has fully complied with this order and with the terms and provisions of the written rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10), and (c) that he has otherwise properly conducted himself; and it is further,
Ordered that pursuant to Judiciary Law §90, until the further order of this court, the respondent Edward J. Tighe is commanded to continue to desist and refrain (1) from practicing law in any form, either as principal or agent, clerk or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.